                                                            1    NATALIE L. WINSLOW, ESQ.
                                                            2    Nevada Bar No. 12488
                                                                 TENESA S. POWELL, ESQ.
                                                            3    Nevada Bar No. 12488
                                                                 AKERMAN LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            7    Email: tenesa.powell@akerman.com

                                                            8    Attorneys for Carrington Mortgage Services, LLC
                                                            9
                                                                                                UNITED STATES DISTRICT COURT
                                                            10
                                                                                                      DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   CARRINGTON          MORTGAGE          SERVICES,       Case No. 2:17-cv-01837-RFB-VCF
AKERMAN LLP




                                                                 LLC,
                                                            13
                                                                                        Plaintiff,                     STIPULATION AND ORDER FOR
                                                            14                                                         DEADLINE   TO  FILE  RENEWED
                                                                 vs.                                                   MOTIONS FOR SUMMARY JUDGMENT
                                                            15
                                                                 DEVONRIDGE                HOMEOWNERS                  (FIRST REQUEST)
                                                            16   ASSOCIATION, INC.; Nevada corporation;
                                                                 SFR INVESTMENTS POOL 2, LLC, a Nevada
                                                            17   limited liability company
                                                            18                   Defendants.
                                                                 DEVONRIDGE                HOMEOWNERS
                                                            19
                                                                 ASSOCIATION, INC., a Nevada corporation,
                                                            20
                                                                                        Third-Party Plaintiff,
                                                            21
                                                                 vs.
                                                            22
                                                                 NEVADA ASSOCIATION SERVICES, INC.,
                                                            23

                                                            24                          Third-Party Defendant.

                                                            25            Carrington Mortgage Services, LLC and SFR Investments Pool 1, LLC hereby stipulate and

                                                            26   agree as follows:

                                                            27            On March 31, 2019, this court granted SFR's motion to dismiss, granting Carrington leave to

                                                            28   amend its complaint, and denied SFR and Carrington's motions for summary judgment as moot (the

                                                                 50049798;1
                                                            1    order) [ECF No. 44]. On June 19, 2019, Carrington filed an amended complaint and addressed the

                                                            2    issues raised in the order. The parties stipulate that re-filing summary judgment motions is

                                                            3    appropriate and agree summary judgment briefs shall be due October 11, 2019.

                                                            4             DATED this 5th day of September, 2019.

                                                            5
                                                                 AKERMAN LLP                                       KIM GILBERT EBRON
                                                            6
                                                                 /s/ Tenesa S. Powell                              /s/ Diana S. Ebron
                                                            7    NATALIE L. WINSLOW, ESQ.                          DIANA S. EBRON, ESQ.
                                                                 Nevada Bar No. 12125                              Nevada Bar No.
                                                            8    TENESA S. POWELL, ESQ.                            JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 12488                              Nevada Bar No.
                                                            9
                                                                 1635 Village Center Circle, Suite 200             KAREN L. HANKS, ESQ.
                                                            10   Las Vegas, NV 89134                               7625 Dean Martin Drive, Suite 110
                                                                                                                   Las Vegas, NV 89139
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Attorneys for Carrington Mortgage Services, LLC
                                                                                                                   Attorney for SFR Investments Pool 1, LLC
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13
                                                                                                             ORDER
                                                            14
                                                                          IT IS SO ORDERED:
                                                            15
                                                                                                     ________________________________
                                                                                                     _________________________________________
                                                            16                                       RICHARD    F. BOULWARE,
                                                                                                     UNITED STATES               II
                                                                                                                     DISTRICT COURT    JUDGE
                                                            17
                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                                                     DATED this
                                                                                                     DATED:     9th day of September, 2019.
                                                                                                            _________________________________
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                               2
                                                                 50049798;1
